Citation Nr: 1237200	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for Gilbert's syndrome. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Portland, Oregon, regional office (RO) of the Department of Veterans' Affairs (VA).  It was previously before the Board in September 2010, at which time it was remanded for additional development.  The requested development has been completed, and the matter has been returned to the Board for further appellate review.  

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims folders.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDING OF FACT

After affording the Veteran several examinations and reviewing the records of his ongoing treatment, competent medical opinions have repeatedly held that the Veteran's Gilbert's syndrome is not productive of any symptomatology, to include the Veteran's complaints of right upper quadrant pain. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation for Gilbert's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7345 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that the Veteran received VCAA notice pertaining to his initial claim for service connection in April 2003.  The Board finds that the duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran has been afforded multiple VA examinations of his service-connected Gilbert's syndrome, and all identified VA and non-VA treatment records pertaining to this disability have been obtained, to the extent available.  The Board finds that the VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).  As previously noted, the Veteran offered testimony regarding his appeal to the undersigned Acting Veterans Law Judge.  

As noted above, in September 2010, the Board remanded the Veteran's case to the RO for further development, which included obtaining any recent VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination in October 2010 and his recent VA treatment records, dated through September 2010, were also obtained.

As there is no indication that there is any outstanding evidence pertinent to this matter, the Board will proceed with appellate review. 

Increased Evaluation

The Veteran contends that the noncompensable evaluation that was initially assigned to his service-connected Gilbert's syndrome is inadequate to reflect the impairment that is caused by this disability.  He testified that he experiences fatigue as well as pain in his right upper quadrant, which he attributes to his service-connected disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Entitlement to service connection for Gilbert's syndrome was allowed by an April 2006 Board decision.  The May 2006 rating decision on appeal implemented the Board's decision, and assigned a noncompensable evaluation for Gilbert's syndrome effective from the February 24, 2003 date of receipt of the Veteran's original claim for service connection. 

The rating code does not contain a listing for Gilbert's syndrome.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

As the medical evidence demonstrates, Gilbert's syndrome is a disability in which a hereditary enzyme deficiency causes elevation of bilirubin.  Therefore, the Veteran's disability has been evaluated by analogy to the rating criteria for chronic liver disease.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  

According to Diagnostic Code 7345, a 100 percent rating requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  

A 60 percent rating is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly. 

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 10 percent rating requires intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. 

A noncompensable rating is assigned when the disability is nonsymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7345.

Note (1) under Diagnostic Code 7345 states that VA is required to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but must not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for any sequelae.  See 38 C.F.R. § 4.14. 

Note (2) under Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." 

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2011). 

The evidence includes the report of a VA examination of the liver conducted in May 2003.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been diagnosed with Gilbert's syndrome during active service.  He had been noted to have elevated bilirubin since that time.  His liver transaminases had always been normal but there had been some slight elevations of alkaline phosphatase.  There was a past history of jaundice.  A recent liver biopsy had been negative; an August 2000 ultrasound had showed a fatty liver.  Recent lab work had again showed bilirubin and alkaline phosphatase to be a little elevated but other liver functions were normal.  

On examination, the Veteran's abdomen was nontender and nondistended with no palpable organomegaly or masses.  The examination was otherwise unremarkable.  The diagnoses included Gilbert's syndrome, which was not felt to be significantly limiting.  The Veteran did have a vague generalized syndrome of being tired and requiring a fair amount of sleep, but the Gilbert's syndrome had not been established as being the cause of the fatigue.  

Private medical records from January 2006 show that the Veteran complained of fatigue and intermittent left sided abdominal pain.  The examiner did not attribute these symptoms to the Gilbert's syndrome or any other source.  

VA treatment records dating from 2006 to 2007 also show that the Veteran complained of right upper quadrant pain.  Liver function tests during this period were either entirely normal or were normal except for elevated alkaline phosphatase.  A March 2007 examiner opined that the Veteran's pain was not hepatobilary in nature.  This was because the alkaline phosphatase did not correlate with an elevated gamma-glutamyl-transferase, the remainder of the liver function test was normal, and his history and examination were much more consistent with bone and rib pain than visceral.  

The Veteran was afforded another VA examination of the liver in November 2007.  The examiner explained that Gilbert's syndrome is a hereditary enzyme deficiency causing elevation of bilirubin.  It was generally asymptomatic and not problematic.  The Veteran had undergone a recent abdominal ultrasound which showed what was at first believed to be a hemangioma, which is a benign blood vessel growth, but further testing using computed axial tomography (CAT) scan showed that no lesion were found.  Other testing showed that the Veteran continued to have a mild elevation of bilirubin, as well as a mild elevation of alkaline phosphatase.  The Veteran had other digestive complaints not related to Gilbert's syndrome, such as gastritis, reflux esophagitis, and symptoms consistent with mild irritable bowel syndrome, but none of these conditions were due to Gilbert's syndrome.  The Veteran reported experiencing some occasional right upper quadrant discomfort, which the examiner stated was likely due to duodenitis and was not attributable to Gilbert's syndrome.  

On examination, the abdomen was nontender, and there was no palpable organomegaly or masses.  There was some slight epigastric tenderness which was consistent with an irritation seen at the distal end of the esophagus.  The examination was otherwise unremarkable.  The diagnoses included gastroesophageal reflux disease, duodenitis, alternating constipation and diarrhea consistent with mild irritable bowel syndrome.  The examiner stated that none of these diagnoses was attributable to the Gilbert's syndrome.  A review of literature noted that most people with Gilbert's syndrome are asymptomatic or have nonspecific complaints of uncertain relation to elevated bilirubin concentration.  

A January 2008 VA treatment record shows that the Veteran's physician felt that the Veteran's complaints of pain were not gastrointestinal or hepatobilary in nature.  The liver function tests were normal other than elevated bilirubin.  The pain was much more consistent with bone, rib, or cartilage pain than liver pain.  The liver span was normal.  Additional VA treatment records dating through 2010 show that liver function tests continued to be either normal or to show only slight elevation of alkaline phosphatase and bilirubin.  Private medical records dating from this period show similar findings.  

An April 2009 VA hepatology consultation noted that the Veteran had recently been diagnosed with bilateral pulmonary embolism.  He was evaluated for his liver disease to ensure that it did not complicate his anticoagulation.  After a review of the Veteran's history, the examiner found that the Veteran did not have any evidence of overt liver disease.  He had many systemic complaints including right upper quadrant pain which he believed to be liver pain.  However, given that the liver was normal in size and because he did not have liver disease, the examiner opined that the Veteran's right upper quadrant pain was not due to his liver.  The examiner noted that he spent a lot of time discussing Gilbert's disease with the Veteran, as the Veteran believed this was the source of his symptoms.  The examiner noted that it was explained to the Veteran that there was no evidence of liver dysfunction, no evidence of cirrhosis, and that Gilbert's has a benign course.  

The Veteran submitted a medical text regarding Gilbert's syndrome in June 2010.  This text notes that Gilbert's syndrome typically doesn't cause signs or symptoms.  If this syndrome causes the level of bilirubin to rise enough, it was possible to experience jaundice, abdominal pain, fatigue, and weakness.  

The Veteran's most recent VA examination of his liver was conducted in October 2010.  The claims folder was reviewed by the examiner.  The Veteran reported that he was having more nausea and right upper quadrant pain.  It was also noted that he had not worked since August of that year, and had felt fatigued at that job.  The Veteran also reported infrequent anorexia or malaise.  He noted that some foods made his symptoms worse and lying in a hammock made the symptoms better.  The Veteran also said that he noted some yellowish tinge to his eyes.  Finally, he reported having a rash on his legs and arms.  The Veteran reported having experienced less than 10 incapacitating episodes during the past year, lasting about three days each.  There was also a history of hepatitis in 1972.  The current symptoms were listed as daily fatigue, intermittent malaise, daily nausea, intermittent anorexia, and daily right upper quadrant pain.  These symptoms were said to result in significant effects on the Veteran's occupation, as well as moderate to no impact on his usual daily activities.  On examination, the Veteran exhibited mild right upper quadrant tenderness to palpation but no rebound or guarding.  

However, at the conclusion of the report of the October 2010 examination, the VA examiner opined that it was not at least as likely as not that the Veteran's symptoms (fatigue, nausea, right upper quadrant pain, and intermittent malaise and anorexia) were due to his service connected Gilbert's syndrome.  The VA examiner explained that this disability was an inherited disease.  Online research revealed that most Gilbert's syndrome patients are asymptomatic.  The examiner further noted that she had conducted a repeat ultrasound which revealed an echogenic focus in the liver believed to be a hemangioma, but this was not related to the Gilbert's syndrome.  The Veteran did not have any weight loss or any hepatomegaly.  The examiner also believed that the Veteran's rash was not related to the Gilbert's syndrome.  

After careful review of the Veteran's contentions and the medical evidence, the Board finds that entitlement to a compensable evaluation for the Veteran's Gilbert's syndrome is not warranted.  There is no objective medical evidence of record that the Veteran has intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period due to his service-connected Gilbert's syndrome such as to warrant a 10 percent disability rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  

The Veteran has consistently complained of fatigue and right upper quadrant pain during the entire period on appeal.  More recent complaints include malaise and anorexia.  However, not one single doctor has related the Veteran's symptoms to his Gilbert's syndrome.  In fact, the May 2003 VA examiner noted that there was no evidence that the Veteran's fatigue was related to Gilbert's syndrome, and the November 2007, January 2008, April 2009, and October 2010 VA examiners each explicitly stated that the Veteran's symptoms were either not due to Gilbert's syndrome or to liver disease.  There is no competent medical evidence to the contrary.  While the Veteran is competent to report his symptoms, Gilbert's syndrome is not the type of disability that produces readily observable symptoms that an untrained layman can relate to this disability.  The VA examiners have noted that the Veteran has other disabilities that can account for his symptoms and several have noted that Gilbert's syndrome is usually asymptomatic.  It should also be noted that the Veteran's liver function tests are consistently normal or near normal, and his bilirubin is not elevated on every test.  Therefore, as the preponderance of the evidence demonstrates that the symptoms experienced by the Veteran are not the result of his service-connected Gilbert's syndrome, entitlement to a compensable evaluation is not warranted for any portion of the period on appeal.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345; Fenderson.

The Board notes that consideration has been given to evaluating the Veteran under a different rating code, but there is no code that would result in a higher evaluation.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria include the symptoms reported by the Veteran.  However, there is no competent medical evidence to show that these symptoms are the result of his service connected disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 
	
In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record have not indicated that he is unemployable due to his service-connected Gilbert's syndrome.  Although the October 2010 VA examiner reported that the Veteran had not worked since August 2010 and felt fatigued at that job, that examiner and the other physicians who treated him, have not associated his fatigue with his service-connected Gilbert's syndrome.   


ORDER

An initial compensable evaluation for Gilbert's syndrome is denied. 



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


